AO 2458 (Rev. 02/08/2019) Judg_ment in a Criminal Petty Case (Modified)                                                                                                  Page I of!·



                                       UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                                                    JUDGMENT IN A CRIMINAL CASE
                                                                                                                 (For Offenses Committed On or After November I, 1987)
                                        V.

                           Isaias Rac-Patzan                                                                     Case Number: 2:19-mj-11869

                                                                                                                Nicole Gabrielle Sap_erstein
                                                                                                                Defendant's Attorney


REGISTRATION NO. 92241298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint  ___ _______________________
                                                               ____::_




 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                        Nature of Offense                                                                                          Count Number(s)
8:1325                                 ILLEGAL ENTRY (Misdemeanor)                                                                                1

 D The defendant has been found not guilty on count( s)
                                                                                                           --------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~ TIME SERVED                                                                   • ________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Monday, December 23, 2019
                                        Fr---:=:-:::-::--::----..:D..:.a....
                                                                         te of Imposition of Sentence

              i\tl\u··
                1 .
                      w       l(
                                   .,.--~1,~_- FILE-o
                                   l    I   (\i ) . f H ! - - -               ....
Received       \ \           N-•         \ 1 ":i.   ,      --~
             ousM                                     DEC•~;- -:,.·•-•:i HOf'[ORABLE RUTH Bl!RMUDEZ MONTENEGRO
                                                                          1

                                                              t-~-.;:i"  lJNlTED STATES MAGISTRATE JUDGE
                                                CLEH1< :--~--------·_j
                                        so          .      '     ·'           .              "),Jf
                                        [3y   UTHU-if\i 'V'- '. ,.,               ,, • ·_:     f r :,1-lNfA

Clerk's Office Copy                                     ~--·-··-··---•-'.:.!.
                                                                                                       1
                                                                                                           Y                                               2:19-mj-11869
